DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites: “a two-dimensional transducer array in which a plurality of transducers configured to transmit and receive ultrasonic signals with an object are two-dimensionally arranged” (emphasis added). The claim uses circular language as the transducer array is already noted to be a two-dimensional transducer array and therefore must be two-dimensionally arranged. For clarity of claim language and a reeducation in circular language, the claim is understood to read: ““a two-dimensional transducer array in which a plurality of transducers configured to transmit and receive ultrasonic signals with an object 


Claim Rejections - 35 USC § 112(a)
Claim 8 recites: “the acoustic window detection portion confirms a transducer corresponding to the Doppler signal having highest intensity through machine learning”. The confirmation of a transducer is necessarily a computer-implemented function. For computer-implemented functional limitations, applicant is required to disclose the algorithm(s) necessary to accomplish the claimed function1.
In this case, applicant’s specification merely states, “For example, patterns of Doppler signals as shown in FIG. 5 may be obtained from a plurality of patient samples whose positions of acoustic windows are known, and the transducer corresponding to the Doppler signal having highest intensity may be confirmed using the data through machine learning” in paragraph 65. The generic statement of “data through machine learning” does not explain the details of how applicant is confirming that the Doppler signal has the highest intensity.  Applicant also states: “ machine-learning algorithm such as a convolutional neural network and the like may be used” however, applicant does not indicate training sets used, the number of nodes, layers etc. Furthermore, none of the figures outline the machine learning algorithm used. 
Since applicant has not disclosed nor explained the algorithm used to accomplish the claimed function, claim 8 fails to comply with the written description requirement.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite: “the some transducers are distributed to be scattered in the two-dimensional transducer array” (emphasis added). Applicant uses the term “distributed to be scattered”, which indicates a future “distribution” versus a present “distribution”. Therefore, it is unclear as to whether the term is meant to convey a scattering of sound waves which occur sometime after the transducers are activated or whether applicant simply means applicant transducers are physically “scattered” such that the distribution of the transducers are spread out over an area.
For examination purposes, the second interpretation of physical scattering will be used and both interpretations will be explained. However, appropriate clarification of the claims is required. 
Independent claim 9 recites the limitation “the plurality of steering vectors” but the claim does not mention “a plurality of steering vectors.” There is insufficient antecedent basis for this limitation in the claim and appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moehring et al. (US 20070016050 A1). 

Regarding claim 1, Moehring teaches a blood flow measurement apparatus using Doppler ultrasound ([0011]: “a system… for monitoring blood flow in a region of interest using a Doppler ultrasound system having a multi-element transducer is provided”)
a two-dimensional transducer array in which a plurality of transducers configured to transmit and receive ultrasonic signals with an object are two-dimensionally arranged ([0095]:  “FIGS. 13A-13C illustrate multi-element transducers 1300, 1350, and 1370 according to alternative embodiments of the present invention” – As it can be seen from figure 13C (below) the configuration is that of a 2D transducer array as there is a row and column of transducers.); 

    PNG
    media_image1.png
    520
    531
    media_image1.png
    Greyscale

Fig. 13C of Moehring depicting a potential configuration of the 2D transducer array

an acoustic window detection portion ([0080]: “The algorithm…search mode” ) configured to transmit and receive ultrasonic signals by driving some of the plurality of transducers ([0080]: “The algorithm has two "modes" of operation while performing the auto-location of blood flow and tracking of the same….In the search mode, blood flow in a region of interest is located by beam steering transmit and receive signals over a search region”), to detect Doppler signals with respect to the some transducers ([0080]: “receive signals over a search region”), and to confirm a transducer corresponding to a Doppler signal having high intensity among the detected Doppler signals ([0077]: “…if a Doppler signal is detected, that is, the Doppler signal power is greater than the second threshold, then a second form of feedback is given to the user at step 1014 indicating that an acoustic window and underlying blood flow has been located”. See figure 10, reproduced below, for a flow chart of the acoustic window detection process); 

    PNG
    media_image2.png
    730
    528
    media_image2.png
    Greyscale

Fig. 10 of Moehring depicting the process in which the algorithm executes to detect the acoustic window
([0080]: “The algorithm…search mode” ) configured to detect Doppler signals with respect to a plurality of steering vectors through beam steering using a plurality of adjacent transducers including the confirmed transducer and configured to confirm a steering vector corresponding to a Doppler signal having highest intensity among the detected Doppler signals ([0080]: “A set of apodization weights and delays, represented by a steering vector, are applied to the individual elements of a multi-element transducer, such as the transducer 400, in locating, acquiring and tracking the acoustic reflector of interest… Steering vectors which accomplish electronic beam steering across two degrees of angular freedom are both utilized and derived in search mode to determine where blood flow is located”. See Figure 11 (reproduced below) depicting the blood flow detection process using steering vectors); 
and a Doppler processing portion ([0080]: “The algorithm….acquisition/track mode” ) configured to detect a Doppler signal by performing beam steering using the confirmed steering vector ([0081]: “The steering vector identifying blood flow in the region of interest is then carried into the acquisition/track mode of operation. The locating algorithm generally uses a fixed steering vector in acquisition/track mode”) and to obtain blood flow information from the detected Doppler signal ([0081]: “Changes in the location of blood flow can be sensed by continually evaluating the local neighborhood of the transmit beam look direction associated with the acoustic reflector of interest.” See Figure 11 (reproduced below) depicting the Doppler processing process). 

    PNG
    media_image3.png
    778
    563
    media_image3.png
    Greyscale

Fig. 11 of Moehring depicting the process in which the algorithm executes to detect the blood flow using a steering vector and the process the algorithm uses to process the Doppler signal using the confirmed steering vector

(a) transmitting and receiving ultrasonic signals by driving some transducers of a two-dimensional transducer array in which a plurality of transducers configured to transmit and receive ultrasonic signals with an object are two-dimensionally arranged ([009]: “An ultrasound beam is electronically steered to deliver ultrasound to and receive echo signals from the region of interest” and fig. 13C depicting a 2D transducer array with rows and columns), 
and detecting Doppler signals with respect to the some transducers ([0011]: “Doppler ultrasound system” and [0080]: “receive signals over a search region”); 
(b) confirm a transducer corresponding to a Doppler signal having highest intensity among the detected Doppler signals ([0077]: “… if a Doppler signal is detected, that is, the Doppler signal power is greater than the second threshold, then a second form of feedback is given to the user at step 1014 indicating that an acoustic window and underlying blood flow has been located”. See figure 10, reproduced below, for a flow chart of the acoustic window detection process);
 (c) detecting Doppler signals with respect to the plurality of steering vectors through beam steering using a plurality of adjacent transducers including the confirmed transducer ([0080]: “Steering vectors which accomplish electronic beam steering across two degrees of angular freedom are both utilized and derived in search mode to determine where blood flow is located”); 
(d) confirm a steering vector ([0080]: “A set of apodization weights and delays, represented by a steering vector, are applied to the individual elements of a multi-element transducer”) corresponding to a Doppler signal having highest intensity among the detected Doppler signals ([0076 – 0081] and Figures 10 – 11 explain that the steering vector is acquired in based on Doppler signals greater than a certain threshold value which are found at the first phase of the search mode of the algorithm). 
 and (e) detecting a Doppler signal by performing beam -  steering using the confirmed steering vector ([0081]: “The steering vector identifying blood flow in the region of interest is then carried into the acquisition/track mode of operation. The locating algorithm generally uses a fixed steering vector in acquisition/track mode”) and to obtain blood flow information from the detected Doppler signal ([0081]: “Changes in the location of blood flow can be sensed by continually evaluating the local neighborhood of the transmit beam look direction associated with the acoustic reflector of interest.” See Figure 11.)

Regarding claims 2 and 10, Moehring teaches wherein the acoustic window detection portion drives the some transducers at the same time ([0031]: “A multi-element transducer and a Doppler ultrasound system having multi-channel Doppler digital signal processing providing electronic ultrasound beam steering…” – it is known to one having ordinary skill in the art that the process of beam steering requires driving multiple transducer arrays at the same time). 
Regarding claim 3, Moehring teaches a multiplexer connected to the two-dimensional transducer array so as to drive the some transducers at the same time ([0055]: “In alternative embodiments, some or all of the functional blocks can be combined into one circuit that is shared or multiplexed for each of the different channels”).  
Regarding claims 4 and 11, Moehring teaches wherein the some transducers are distributed to be scattered in the two-dimensional transducer array ([0002]: “a medical Doppler ultrasound apparatus and method for automatically locating and tracking blood flow” – it is known to one having ordinary skill in the art that scattering occurs when a sound wave strikes a structure with a different acoustic impedance to the surrounding tissue and the wave is smaller than the wavelength of the incident sound wave. An example of such a structure is a red blood cell. Therefore, as the apparatus of Moehring is directed towards the detection of blood flow, the transducers will emit sound waves that will strike red blood cells and cause scattering. Hence, the transducers are distributed to be “scattered”. Furthermore, it can be seen from Fig. 13C, that the transducers are also physically scattered as they are spread out over an area) 
Regarding claims 5 and 12, Moehring teaches an ultrasonic signal transmitted from each of the some transducers is a spherical wave signal ([0046]: “The transmit beam profile of the transducer 400 generally exhibits circular symmetry….The beam is shown in FIGS. 5A-5D by the generally concentric circles…” See Fig. 5A-5D below)

    PNG
    media_image4.png
    673
    607
    media_image4.png
    Greyscale

Figures 5A – 5D depicting the ultrasound beams
([0055]: “In alternative embodiments, some or all of the functional blocks can be combined into one circuit that is shared or multiplexed for each of the different channels” – it is known to one having ordinary skill in the art that for all the transducers to be multiplexed, the number of available channels must be equal to the number of transducers or less).   
Regarding claims 7 and 14, Moehring teaches wherein the blood flow detection portion/the operation (d) confirms/comprises confirming two or more steering vectors ([0080]: “Steering vectors which accomplish electronic beam steering across two degrees of angular freedom are both utilized and derived in search mode to determine where blood flow is located”) corresponding to a Doppler signal greater than a certain threshold value among the detected Doppler signals ([0076 – 0081] and Figures 10 – 11 which explain that the steering vector is acquired is based on Doppler signals greater than a certain threshold value which are found at the first phase of the search mode of the algorithm). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moehring et al. (US 20070016050 A1) in view of Hamilton et al. (US 20170188993 A1). 
Regarding claims 8 and 15, Moehring teaches wherein the acoustic window detection portion the blood flow detection portion/the operation (b) confirms/comprises confirming a transducer corresponding to the Doppler signal having highest intensity ([0080]: “The algorithm has two "modes" of operation while performing the auto-location of blood flow and tracking of the same….In the search mode, blood flow in a region of interest is located by beam steering transmit and receive signals over a search region” and [0077]: “However, if a Doppler signal is detected, that is, the Doppler signal power is greater than the second threshold, then a second form of feedback is given to the user at step 1014 indicating that an acoustic window and underlying blood flow has been located”).
Moehring does not teach using machine learning. 
However, Hamilton, in the same field of blood flow determination devices, teaches using machine learning (Abstract: “According to various embodiments, there is provided a method for determining a neurological condition of a subject using a robotic system….The method further includes determining, by the computing system, the neurological condition of the subject based on the first parameter of the blood flow in the vessel” and  [0227]: “Embodiments may also employ the use of a machine-learning algorithm to emulate the expertise of a trained technician in locating an insonated vessel”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the search algorithm of Moehring to use machine learning to process signals as taught in Hamilton in order to emulate the expertise of a trained technician (Hamilton – [0108])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §§ 2161.01(I) for the written description requirement for computer-implemented functional limitations.